DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 01/13/2021. Claims 1-15 and 17-20 have been amended. 

3. 	The Examiner withdraws the 35 USC 112(f) claim interpretation since the claims have been amended to recite structure for the previously claimed units.  

4. 	The Examiner withdraws the 35 USC 112(a) rejection and the 35 USC 101 rejection as per amendment filed on 01/13/2021 addresses issues. 

Response to Arguments - Double Patenting Rejection
5.	Applicant's arguments filed on 01/13/2021 with respect to the Double Patenting Rejection have been fully considered but they are not persuasive. 
6. 	Applicant submits that the amendment of “a value of a defocus amount” renders the provisional double patenting rejection moot. 
 	Examiner respectfully disagrees. The independent claims of Co-pending Application No. 16/339,891 still recite a “defocus amount”. This limitation refers as having a value, a number or quantity related to defocus. Thus, the amendment of “a 

Response to Arguments -102/103 Rejections
7.	Applicant's arguments filed on 01/13/2021 have been fully considered but they are not persuasive. 
 	Applicant submits that Kusaka fails to disclose "a focus driving control circuitry configured to set a ranging area within an imaging screen to a ranging size at a time of speed priority driving which is a region size set in advance in a case in which a value of a defocus amount detected in the ranging area is greater than a ranging area determination threshold set in advance, and to set the ranging area to a subject priority ranging size which is a region size different from the ranging size at the time of the speed priority driving in a case in which the value of the defocus amount is equal to or less than the ranging area determination threshold". Specifically, Applicant submits that Kusaka fails to disclose “a value of a defocus amount”, but instead teaches the term “defocus reliability” (see pages 9-11 of the Remarks). 
 	Examiner respectfully disagrees. It is noted that claim 1 broadly recites “a value of a defocus amount detected in the ranging area”. Claim 1 does not indicate what exactly the value of the defocus amount comprises, neither claim 1 indicates how the value is calculated or obtain to clearly distinguish from the teachings of Kusaka. As currently claimed, “a value of a defocus amount” simply refers to any number, value or quantity related to a non-restricted defocus calculation. Thus, in the instant case, 
 	Re Claims 18-20: Applicant submits similar arguments as those presented for claim 1 (see page 11 of the Remarks), thus the response to arguments discussed above also applies to claims 18-20. 


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 and 21 of Co-pending Application No. 16/339,891. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application No. 16/339,877
Co-pending Application 16/339,891
Claim 1
A focus control device comprising: 

a focus driving control circuitry configured to 
































set a ranging area within an 5imaging screen to a ranging size at a time of speed priority driving which is a region size set in advance in a case in which a value of a defocus amount detected in the ranging area is greater than a ranging area determination threshold set in advance, and

to set the ranging area to a subject priority ranging size which is a region size different from the ranging size at the time of the speed priority driving in a case in which the value of the 10defocus amount is equal to or less than the ranging area determination threshold.

Claim 10
A focus control device comprising: 

a focus driving control circuitry configured to perform driving control of a focus lens in accordance with a defocus amount detected in a ranging area within an imaging screen and setting a region size of the ranging area, 

wherein the focus driving control circuitry is configured to 
perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance and in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, 

perform subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the driving control determination threshold and in a case in which the evaluation value in accordance with the sharpness of the subject image calculated by extracting the high frequency component from the image signal is equal to or greater than the second driving control determination threshold, 


set the ranging area to a speed priority ranging size at a time of speed priority driving which is a first region size that is set in advance in a case in which the defocus amount is greater than a ranging area determination threshold that is set in advance, and 

set the ranging area to a subject priority ranging size which is a second region size different from the first region size at a time of the speed priority driving in a case in which the defocus amount is equal to or less than the ranging area determination threshold.

Claim 20

An imaging device comprising: 

a defocus detection circuitry configured to detect a defocus amount of a ranging area within an imaging screen; 

an imaging optical system including a focus lens; and  






20a focus driving control circuitry configured to 

set the ranging area to a ranging size at a time of speed priority driving which is a region size set in advance in a case in which a value of a defocus amount detected by the defocus detection unit is greater than a ranging area determination threshold set in advance, and 

to set the ranging area to a subject priority ranging size which is a region size different from the ranging size at 25the time of the speed priority driving in a case in which the value of the defocus amount is equal to or less than the ranging area determination threshold.
Claim 21

An imaging device comprising: 7Application No. 16/339,891Docket No.: 880001-6501-USO1 Amendment dated July 10, 2020 Reply in Office Action dated May 6, 2020 

a defocus detection circuitry configured to detect a defocus amount of a ranging area within an imaging screen; 

an imaging optical system including a focus lens; 
a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns; and 

a focus driving control circuitry configured to

perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount detected in the defocus detection circuitry is greater than a threshold that is set in advance and 

subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the threshold, and wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold.





Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

12.	Claim 20 recites the limitation "the defocus detection unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




15.	Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka et al. (JPH07218818A), see attached JP document and English translated document. 
 	Regarding claim 1, Kusaka discloses a focus control device (Automatic focus adjustment device; see fig. 1) comprising: 
 	a focus driving control circuitry (see paragraph 0004; page 2, lines 47-56, page 3, lines 1-9 and claims 1, 10 of Kusaka) configured to set a ranging area within an imaging screen to a ranging size (focusing range setting means for setting a focusing range; see page 3, lines 1-9) at a time of speed priority driving (tracking mode; see page 3, lines 1-9) which is a region size set in advance in a case in which a value of a defocus amount detected in the ranging area is greater than a ranging area determination threshold set in advance (Implementing the tracking mode ranging operation when the determined defocus amount (DEF) is reliable and it has a value larger than the predetermined value SX; see page 8, lines 39-54 and page 9, lines 1-30), and 
 	to set the ranging area to a subject priority ranging size (Setting the still/stationary ranging mode; see page 2, lines 47-56 and claims 1 and 10 of Kusaka) which is a region size different from the ranging size at the time of the speed priority driving (The focus range setting means sets the focus range of the mode setting means in the tracking mode to be narrower than the focus range of the mode setting means in the still mode; see claim 10 of Kusaka and page 3, lines 1-9) in a case in which the value of the defocus amount is equal to or less than the ranging area determination (When defocus reliability is 0; tracking is not performed; see page 9, lines 1-30. When the stationary mode is set by the mode setting means, the main optical system is driven based on the focus detection signal; see page 2, lines 47-56). 

 	Regarding claim 2, Kusaka discloses everything claimed as applied above (see claim 1). In addition, Kusaka discloses the focus driving control circuitry configured to set the subject priority ranging size depending on whether the subject of the ranging area is a moving subject or a stationary subject (Mode setting means for setting a still mode for performing a focus adjustment operation suitable for a stationary subject and a tracking mode for performing a focus adjustment operation suitable for the moving subject; see page 2, lines 47-56). 

 	Regarding claim 3, Kusaka discloses everything claimed as applied above (see claim 2). In addition, Kusaka discloses the focus driving control circuitry configured to make the subject priority ranging size larger than the ranging size at the time of the speed priority driving in a case in which the subject is a moving subject (The focus range setting means sets the focus range of the mode setting means in the tracking mode to be narrower than the focus range of the mode setting means in the still mode; see claim 10 of Kusaka and page 3, lines 1-9). 

 	Regarding claim 4, Kusaka discloses everything claimed as applied above (see claim 2). In addition, Kusaka discloses the focus driving control circuitry configured to make the subject priority ranging size to be the ranging size at the time of the speed 

 	Regarding claim 5, Kusaka discloses everything claimed as applied above (see claim 1). In addition, Kusaka discloses the focus driving control circuitry configured to set the subject priority ranging size in accordance with an imaging mode of a subject (The mode setting means for setting a still mode for performing a focus adjustment operation suitable for a stationary subject; see page 2, lines 47-56). 

	Regarding claim 6, Kusaka discloses everything claimed as applied above (see claim 5). In addition, Kusaka discloses the focus driving control circuitry configured to make the subject priority ranging size larger than the speed priority ranging size in a case in which the imaging mode is a mode in which a moving subject is imaged (The focus range setting means sets the focus range of the mode setting means in the tracking mode to be narrower than the focus range of the mode setting means in the still mode; see claim 10 of Kusaka and page 3, lines 1-9). 

 	Regarding claim 7, Kusaka discloses everything claimed as applied above (see claim 5). In addition, Kusaka discloses the focus driving control circuitry configured to make the subject priority ranging size to be the ranging size at the time of the speed priority driving or smaller than the ranging size at the time of the speed priority driving in 

 	Regarding claim 18, Kusaka discloses a focus control method comprising: 
 	setting, by a focus driving control circuitry (see paragraph 0004; page 2, lines 47-56, page 3, lines 1-9 and claims 1, 10 of Kusaka), a ranging area within an imaging screen to a ranging size (focusing range setting means for setting a focusing range; see page 3, lines 1-9) at a time of speed priority driving (tracking mode; see page 3, lines 1-9) which is a region size set in advance in a case in which a value of a defocus amount detected in the ranging area is greater than a ranging area determination threshold set in advance (Implementing the tracking mode ranging operation when the determined defocus amount (DEF) is reliable and it has a value larger than the predetermined value SX; see page 8, lines 39-54 and page 9, lines 1-30); and  
 	setting, by the focus driving control circuitry, the ranging area to a subject priority ranging size (Setting the still/stationary ranging mode; see page 2, lines 47-56 and claims 1 and 10 of Kusaka) which is a region size different from the ranging size at the time of the speed priority driving (The focus range setting means sets the focus range of the mode setting means in the tracking mode to be narrower than the focus range of the mode setting means in the still mode; see claim 10 of Kusaka and page 3, lines 1-9) in a case in which the value of the defocus amount is equal to or less than the ranging area determination threshold (When defocus reliability is 0; tracking is not performed; see page 9, lines 1-30. When the stationary mode is set by the mode setting means, the main optical system is driven based on the focus detection signal; see page 2, lines 47-56). 

 	Regarding claim 19, Kusaka discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor of a computer cause the computer to perform operations comprising: 
 	a procedure of setting a ranging area within an imaging screen to a ranging size (focusing range setting means for setting a focusing range; see page 3, lines 1-9) at a time of speed priority driving (tracking mode; see page 3, lines 1-9) which is a region size set in advance in a case in which a value of a defocus amount detected in the ranging area is greater than a ranging area determination threshold set in advance (Implementing the tracking mode ranging operation when the determined defocus amount (DEF) is reliable and it has a value larger than the predetermined value SX; see page 8, lines 39-54 and page 9, lines 1-30); and  
 	a procedure of setting the ranging area to a subject priority ranging size (Setting the still/stationary ranging mode; see page 2, lines 47-56 and claims 1 and 10 of Kusaka) which is a region size different from the ranging size at the time of the speed priority driving (The focus range setting means sets the focus range of the mode setting means in the tracking mode to be narrower than the focus range of the mode setting means in the still mode; see claim 10 of Kusaka and page 3, lines 1-9)  in a case in which the value of the defocus amount is equal to or less than the ranging area determination threshold (When defocus reliability is 0; tracking is not performed; see page 9, lines 1-30. When the stationary mode is set by the mode setting means, the main optical system is driven based on the focus detection signal; see page 2, lines 47-56). 

 	Regarding claim 20, Kusaka discloses an imaging device comprising: 
 	a defocus detection circuitry (focus detection means; see page 2, lines 47-56) configured to detect a defocus amount of a ranging area within an imaging screen; 
 	an imaging optical system including a focus lens (main optical system; see page 2, lines 47-53); and  
 	a focus driving control circuitry (see paragraph 0004; page 2, lines 47-56, page 3, lines 1-9 and claims 1, 10 of Kusaka) configured to set the ranging area to a ranging size (focusing range setting means for setting a focusing range; see page 3, lines 1-9) at a time of speed priority driving (tracking mode; see page 3, lines 1-9) which is a region size set in advance in a case in which a value of a defocus amount detected by the defocus detection unit is greater than a ranging area determination threshold set in advance (Implementing the tracking mode ranging operation when the determined defocus amount (DEF) is reliable and it has a value larger than the predetermined value SX; see page 8, lines 39-54 and page 9, lines 1-30), and 
 	to set the ranging area to a subject priority ranging size (Setting the still/stationary ranging mode; see page 2, lines 47-56 and claims 1 and 10 of Kusaka) which is a region size different from the ranging size at the time of the speed priority driving (The focus range setting means sets the focus range of the mode setting means in the tracking mode to be narrower than the focus range of the mode setting means in the still mode; see claim 10 of Kusaka and page 3, lines 1-9) in a case in which the (When defocus reliability is 0; tracking is not performed; see page 9, lines 1-30. When the stationary mode is set by the mode setting means, the main optical system is driven based on the focus detection signal; see page 2, lines 47-56). 

Allowable Subject Matter
16. 	Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and if a terminal disclaimer is filed to overcome the double patenting rejection set forth above. 
Regarding claim 8, the specific limitation of “the focus driving control circuitry configured to set the subject priority ranging size in accordance with a depth of field and makes a region size smaller in a case in which the depth of field is deep than in a case in which the depth of field is shallow” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

Regarding claim 9, the specific limitation of “the focus driving control circuitry performs speed priority driving control in which a focus lens is driven to a focusing position in a driving pattern set in advance in a case in which the defocus amount is greater than a driving control determination threshold set in advance” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

 	Regarding claims 10-16, they are objected to for depending on claim 9. 
  	Regarding claim 17, the specific limitation of “focus driving control circuitry configured to set the ranging area to the ranging size at the time of the speed priority driving in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is greater than the ranging area determination threshold, and sets the ranging area to the subject priority ranging size in a case in which the evaluation value is equal to or less than the ranging area determination threshold…” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record.

  	


Conclusion
17. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

                                                                                                                                                                                                       /CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/19/2021